RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1029-MR

WILLIAM D. CALVERT                                                    APPELLANT


                 APPEAL FROM ALLEN CIRCUIT COURT
v.             HONORABLE TYLER L. GILL, SPECIAL JUDGE
                      ACTION NO. 18-CR-00015


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, McNEILL, AND TAYLOR, JUDGES.

McNEILL, JUDGE: On November 20, 2017, William D. Calvert, Appellant, was

at home in his residence in Allen County, Kentucky, with his wife, Marcia Calvert.

Mr. Calvert had consumed several beers that day. The Calverts were having

difficulty with their cable service and requested a technician from their cable

provider, North Central Telephone Cooperative. Thereafter, a cable technician,

Jeffery Powell, responded and traveled to Mr. Calvert’s home to investigate the
complaint. While Jeffery Powell was troubleshooting the Calverts’ connectivity

issues, he left the house momentarily to go to his truck. When he returned he

heard Mr. Calvert yelling that he was going to kill Ms. Calvert. While inside the

home, Mr. Calvert, who was armed with a handgun, fired two shots at Ms. Calvert,

both of which missed her by between one to three feet. An altercation between Mr.

Calvert and Powell then ensued wherein Mr. Calvert alleged that Powell was

sleeping with his wife. Powell promptly responded that he was only there to fix

the cable service. Nevertheless, Mr. Calvert shot Powell in his left shoulder.

             As a result of the preceding events, Mr. Calvert was indicted and

tried. At trial, a police officer who arrived on the scene described Mr. Calvert’s

erratic behavior and specifically testified that Mr. Calvert was “extremely

intoxicated.” Both victims testified at length concerning the events of November

20, 2017. Ultimately, an Allen Circuit Court jury was instructed on attempted

murder, first-degree assault, and first-degree wanton endangerment for the

shooting of Powell, and attempted murder and first-degree wanton endangerment

for the shots fired at Ms. Calvert.

             Mr. Calvert was found guilty but mentally ill for attempted murder

(Ms. Calvert), and guilty but mentally ill for first-degree assault (Powell). The jury

recommended a sentence of ten years’ and fourteen years’ imprisonment,

respectively, to be served concurrently. The trial court sentenced Mr. Calvert in


                                         -2-
accordance with the jury’s recommendation. Mr. Calvert now appeals his

judgment and sentence as a matter of right. Mr. Calvert’s sole argument on appeal

is that the trial court erred in denying his motion for a directed verdict involving

the charges associated with Ms. Calvert. For the following reasons, we disagree.

                             I. STANDARD OF REVIEW

               We will reverse the trial court’s denial of a motion for directed verdict

“if under the evidence as a whole, it would be clearly unreasonable for a jury to

find guilt[.]” Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991) (citing

Commonwealth v. Sawhill, 660 S.W.2d 3 (Ky. 1983)) (emphasis added). When

ruling on a directed verdict motion, the trial court must assume that the

Commonwealth’s evidence is true. Benham, 816 S.W.2d at 187. Our review is

confined to the proof at trial and the statutory elements of the alleged offense. See

Lawton v. Commonwealth, 354 S.W.3d 565, 575 (Ky. 2011). With these standards

in mind, we conclude that the record demonstrates that the Commonwealth

presented sufficient evidence that would allow a jury to reasonably convict Mr.

Calvert.1




1
  We also note that the basic facts here are undisputed. As the Commonwealth states in its brief,
“[t]he Commonwealth agrees with most of the Statement of the Case by the Appellant . . . but
wishes to add some additional details . . . .” Appellant did not file a reply brief contesting the
Commonwealth’s assertions.

                                               -3-
                                  II. ANALYSIS

             In support of his much abbreviated argument that he was entitled to a

directed verdict, Mr. Calvert cites only the preservation of this issue and, without

explanation or application, Commonwealth v. Harrell, 3 S.W. 3d 349, 351 (Ky.

1999) (concluding that “a defendant may have a reckless state of mind with respect

to one result and a wanton state of mind with respect to another result arising

simultaneously from the same conduct.”). Having reviewed Harrell, it further

fortifies our present Opinion affirming Mr. Calvert’s conviction. And although

Mr. Calvert alleges that the jury was “confused” by the attempted murder and

wanton endangerment instructions, he has failed to provide a sufficient basis in law

or fact for that contention. Furthermore, Mr. Calvert has not provided any basis for

why wanton endangerment is an improper lesser included offense to attempted

murder in this set of facts. Critically, Mr. Calvert has failed to present any viable

basis for any argument that the evidence presented by the Commonwealth was

insufficient to support a conviction for attempted murder or wanton endangerment

as to Ms. Calvert. Therefore, it was not clearly unreasonable for the jury to convict

Mr. Calvert of attempted murder. Although he did not properly preserve a

challenge to his conviction for the first-degree assault of Powell, our analysis here

would apply equally to that conviction as well.




                                          -4-
                             III. CONCLUSION

            For the foregoing reasons, we hereby affirm the judgment of the Allen

Circuit Court.

            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE:

Dennie Hardin                           Daniel Cameron
Bowling Green, Kentucky                 Attorney General of Kentucky
                                        Frankfort, Kentucky

                                        Mark D. Barry
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                      -5-